           Case 1:19-cv-11096-DLC Document 122 Filed 09/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
KATHY CAMACHO, et al.
                                                                 :
                                      Plaintiffs,                :   19-CV-11096 (DLC)
                                                                 :
                     -against-                                   :       ORDER
                                                                 :
CITY OF NEW YORK, et al.,                                        :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

          ONA T. WANG, United States Magistrate Judge:

          Parties are directed to submit a joint status letter to the Court fourteen (14) days after

the parties receive the revised testing results. (See ECF 121). The parties are directed to engage

in at least one round of good-faith negotiations before the submitting the joint status letter.

The Court will schedule a follow-up settlement conference after receipt of the joint status

letter.


          SO ORDERED.



                                                                         s/ Ona T. Wang
Dated: September 14, 2020                                                           Ona T. Wang
       New York, New York                                                  United States Magistrate Judge
